In the

    United States Court of Appeals
                For the Seventh Circuit
No. 18-3126

UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                 v.


JON GILES,
                                               Defendant-Appellant.


        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
         No. 14 CR 00112-1 — Ronald A. Guzmán, Judge.



     ARGUED MAY 28, 2019 — DECIDED AUGUST 15, 2019


   Before WOOD, Chief Judge, and BAUER and EASTERBROOK,
Circuit Judges.
    BAUER, Circuit Judge. After Jon Giles’s DNA was found at
the scene of the robbery of North Community Bank, FBI agents
interrogated him at the Pontiac Correctional Center where he
was serving a prison term for two other bank robberies. Giles
confessed to the robbery. Giles argues the district court erred
2                                                   No. 18-3126

in denying his motion to suppress the confession, because his
prolonged solitary confinement prior to the interview rendered
him incapable of exercising a voluntary and knowing waiver
of his Fifth Amendment rights. Giles also argues that the
district court failed to properly address his mitigating argu-
ments at sentencing. For the reasons that follow, we reject these
arguments and affirm the orders of the district court.
                     I. BACKGROUND
   In 2010, Jon Giles pleaded guilty to state robbery charges.
Giles spent the next two years in solitary confinement at
Tamms Correctional Center. When Tamms was shuttered,
Giles was transferred to Pontiac Correctional Center. He spent
one month in general population before returning to isolation
from January 2013 until January 2014.
    On August 30, 2013, during this period of solitary confine-
ment, FBI agents Timothy Bacha and Michael Lovernick
questioned Jon Giles. They were investigating a bank robbery
at North Community Bank that took place in 2009. DNA
recovered from a glove found near the crime scene matched
Giles’s DNA. The glove was found next to dye-stained money
stolen from the bank.
    At first, Giles refused to meet with the agents. Robin
Lopeman, a Pontiac correctional officer, approached Giles’s cell
with Bacha’s business card. Giles requested that she show the
card to Robert Hall, a fellow inmate and former gang associate,
following a “home-grown” prison custom of letting other
inmates know where you are going and who you are talking
to. Hall shouted his consent and Giles agreed to speak to the
agents.
No. 18-3126                                                   3

   Bacha and Lovernick read Giles his Miranda rights, and he
agreed in writing to be questioned without an attorney present.
Giles initially denied his involvement in the North Community
Bank robbery until he was shown the DNA report and photo-
graphs of the dyed money. Giles then confessed to the robbery
and agreed to a cheek swab after being advised of his right to
refuse. The swab matched the DNA found on the glove.
    Giles was indicted on March 4, 2014, on one count of bank
robbery under 18 U.S.C. § 2113 and one count of using a
firearm in relation to a crime of violence under 18 U.S.C.
§ 924(c). He moved to suppress the confession, arguing that
neither his Miranda waiver nor his confession were made
voluntarily. In support of this claim, Giles cited his long-term
confinement in a “small windowless cell” which provided little
opportunity for human interaction. Giles said his mental state
was “precarious” and that he had experienced symptoms of
“acute anxiety attacks, insomnia … uncontrollable rage” and
“hallucinations.”
    At an evidentiary hearing, Giles called psychiatrist
Dr. Silberberg who testified that he conducted a forensic
psychiatric evaluation of Giles on November 4, 2014, and had
reviewed administrative and medical records. Dr. Silberberg
stated that prolonged isolation could result in impaired
memory, attention, and concentration. Isolation could also
affect the ability to make rational decisions, and cause mood
disorders. He testified that the effects could be temporary, and
that a person might be competent at one point in time but not
another. Dr. Silberberg recited Giles’s medical history, which
included treatment for psychological disorders and repeated
head trauma, and concluded that Giles would be particularly
4                                                  No. 18-3126

vulnerable to the effects of isolation. He concluded that Giles
did not appreciate the significance of the Miranda warning and
that his confession was not voluntary.
    Lopeman described Giles’s initial refusal to speak with the
FBI agents; and how she showed Hall Bacha’s business card as
Giles requested. Hall testified that he knew Giles for 17 years,
that both were members of the Four Corner Hustlers gang, and
corroborated Lopeman’s testimony regarding Bacha’s business
card. He said he spoke to Giles regularly, and had no difficulty
communicating with him.
    Bacha corroborated the statements of Lopeman and Hall.
He testified that Giles read a form informing him of his
Miranda rights, recited the consent portion back to Bacha
without any difficulty, and then signed the form agreeing to be
interviewed without an attorney present. Giles denied involve-
ment with the robbery until being shown the DNA evidence;
Giles then described the robbery, providing details such as the
gender of the teller he robbed and details about his getaway.
    When Bacha asked whether Giles had information about
any other criminal activity, Giles indicated that he could
provide information about money and drugs in exchange for
a lenient sentence. When asked whether he had information
about any murders, Giles stated that if the agents wanted to
“talk about bodies” that he would have to think about it. Giles
then signed a consent form and gave a sample of his DNA.
Bacha testified that Giles showed no signs of mental distress,
did not appear disoriented, and appeared to be rational.
    The district court denied the motion to suppress, finding
Dr. Silberberg’s conclusions about Giles’s mental state on the
No. 18-3126                                                      5

date of the interrogation and confession to be unsupported.
The district court gave great weight to the testimony of
Lopeman, Hall, and Bacha, all of whom were present on
August 30, 2013. The court concluded that Giles’s “conduct
and statements [reflected] a clear, intelligent, and knowledge-
able thought process for anyone in the defendant's difficult
situation” and that his statements and actions were “contrary
to those of a person who is unable to appreciate either his
rights or the effect of waiving his rights” or who lacked free
will. United States v. Giles, No. 14 CR 112, 2015 U.S. Dist. LEXIS
137232, at *18 (N.D. Ill. Oct. 7, 2015).
   Giles was found guilty of the robbery. At sentencing, he
argued that the mental health effects of prolonged isolation
warranted a reduced sentence. Other arguments in favor of
mitigation included Giles’s age upon release and the effect of
continued imprisonment on his mental health.
    The district court sentenced Giles to a total term of 30 years’
imprisonment. Because Giles was given credit for time served,
and imprisonment was ordered to be served concurrently with
the sentence for his other two robberies, Giles’s sentence was
effectively an additional 18 years of imprisonment for the
robbery.
                         II. ANALYSIS
   A. The Confession and Conviction
   This court considers whether a Miranda waiver was made
knowing and voluntarily de novo, but reviews the district
court’s findings of fact and credibility determinations under
the clear error standard. United States v. Shabaz, 579 F.3d 815,
6                                                   No. 18-3126

819–820 (7th. Cir 2009). “The evaluation of whether a confes-
sion is coerced involves consideration of the totality of the
circumstances to determine whether the suspect confessed
voluntarily, of his own free will, or whether the police over-
rode his volition.” Jackson v. Curry, 888 F.3d 259, 265 (7th Cir.
2018).
   The district court received extensive briefing and held an
evidentiary hearing prior to denying Giles’s motion to sup-
press. Giles presented Dr. Silberberg’s testimony that Giles did
not appreciate the significance of the Miranda warning given to
him before the confession. The district court found Dr. Silber-
berg’s testimony was unsupported, and credited multiple fact
witnesses who were actually present the day of the confession.
   Bacha testified about the interview itself, stating that he
noticed no signs of mental distress or anything else that would
cause him concern about the defendant's mental health. The
court concluded that “the totality of the evidence establishes
that at the time in question, the defendant was a rational
person who was in touch with reality, able to consider his
options, and make intelligent, rational choices” and that his
confession was the “product of a free and voluntary mind.”
Ultimately, Giles failed to present evidence that the govern-
ment obtained his confession through coercion.
    Furthermore, Giles was identified as the major contributor
of DNA on a glove found outside the bank, and a DNA expert
testified that the odds of the DNA coming from someone else
was one in six trillion. Giles took the stand and offered an
implausible explanation for the presence of his DNA—that his
gang took gloves from a shared box and his DNA may have
No. 18-3126                                                      7

gotten on it while he grabbed a different pair of gloves. In
addition to the compelling DNA evidence, two eyewitnesses
described the bank robber as matching the general description
of Giles. There was sufficient evidence to convict Giles, even in
the absence of the confession.
   B. Sentencing
    This court reviews claims of procedural error at sentencing
de novo. United States v. Banks, 828 F.3d 609, 618 (7th Cir. 2016).
The district court must “consider a defendant's principal,
nonfrivolous arguments for lenience.” United States v. Martin,
718 F.3d 684, 687 (7th Cir. 2013) (per curiam). In considering
such arguments, the district court must demonstrate it
“considered the parties’ arguments and has a reasoned basis
for exercising [its] own legal decision making authority.” Rita
v. United States, 551 U.S. 338, 356 (2007).
    Giles asked the court to consider reducing his sentence
based on the effects of his solitary confinement. As he did in
his motion to suppress, Giles relied on general literature about
the effects of solitary confinement and Dr. Silberberg’s opinion
which the court already found to be unsupported.
   Giles argues that the district court did not address his
argument that a longer prison sentence would fail as a deter-
rent because he would be 45 at the end of his sentence for the
two other robberies. The filings only contained a general
discussion of “aging out” and did not make any argument
personal to Giles. Nevertheless, the district court did address
and reject this argument, stating that the court would “like to
give a great deal of credit to his statement that he has reached
an age of maturity where he can look back at what he has done
8                                                     No. 18-3126

and realize the many mistakes he has made” but found very
little likelihood of rehabilitation based on Giles’s extensive
criminal background and continued misconduct in prison.
   Giles also argues that the district court failed to discuss the
negative consequences of continued incarceration on his
mental health. The district court did address this argument by
granting Giles’s request that he be placed at a facility with a
mental health treatment program.
    Lastly, Giles argues the district court failed to ask whether
he was satisfied that the court had addressed his main argu-
ments in mitigation. While we have encouraged such a specific
inquiry in the past, we have not required it. United States v.
Garcia-Segura, 717 F.3d 566, 569 (7th Cir. 2013) (“We encourage
sentencing courts to inquire of defense counsel whether they
are satisfied that the court has addressed their main arguments
in mitigation.”) (emphasis added). While it didn’t use the
specific format we articulated in Garcia-Segura, the district
court invited comments from the parties four separate times
during the sentencing hearing. Giles raised no objections at
that time as to the sufficiency of the district court’s explanation
for its sentencing decision.
   The district court set forth a well-reasoned explanation for
Giles’s sentence, and considered all of Giles’s non-frivolous
arguments. The objections he raises now do not show other-
wise.
                      III. CONCLUSION
   Giles failed to show that his solitary confinement rendered
him incapable of voluntarily waiving his Fifth Amendment
No. 18-3126                                                   9

rights. He also failed to show any error in the court’s sentenc-
ing. The district court’s orders are hereby affirmed.